DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	This Office action is in response to correspondence received July 29, 2022.
	Claims 1, 6, 8, 13, 15, and 20 are amended.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 are a method, which is a process.
Claims 8-14 are a system, which is a machine.
Claims 15-20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 8, and 15, which are similar in scope, is defined as:
A method of cognitive device support for potentially affected devices, the method comprising: receiving a plurality of support issues associated with a plurality of devices; identifying, from the plurality of support issues, a plurality of correlated support issues having one or more correlated attributes; identifying, from the plurality of devices and based on the one or more correlated attributes, one or more potentially affected devices associated with the plurality of correlated support issues; identifying a resolution associated with the plurality of correlated support issues, including issuing a database query for the resolution; and providing the resolution to one or more entities associated with the one or more potentially affected devices.
The abstract idea steps recited in claims 1, 8 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	The abstract idea identified above could be performed as a mental process as follows:  first, one could receive a plurality of support issues associated with a plurality of devices mentally, by looking at them on a paper or hearing them.  Then, one could identify, from the plurality of support issues, a plurality of correlated support issues, by mentally observing and judging correlations.  Then, one could identify based on correlated attributes and a plurality of devices, potentially affected devices associated with a plurality of issues mentally, through further observation and judgment.  Finally, one could mentally identify a resolution by judging the appropriate solution to the issue including querying a database (database can be a paper table or merely organized data, a mental step), through comparing mentally problems with solutions, and provide the resolution to an entity verbally or on paper.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 15,  above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 does not recite additional elements.
Claim 8 recites an apparatus, a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
Claim 15 recites computer program product …, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of
Examiner notes that the computer program product is described in the specification as not being various types of carrier waves and therefore is interpreted as an article of manufacture and not a non-statutory transitory wave.  See par 072.  
These elements are merely instructions to apply the abstract idea to a computer because the additional elements are no more than generic computing elements recited at a high level.  The elements amount to no more than a generic computer.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The reasoning from Prong 2 is carried over; in combination, as a generic computer, this is a mere apply it instruction which is not significantly more.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-7, 9-14, and 16-20 further define the abstract idea of claims 1, 8, and 15 and with further mental process steps, which if incorporated into the independent claim, would only add further mental steps to the abstract idea in the independent claims.
	Claim 6, the limitation sending an update is a mere applied step because a generic computer can send an update (a notification), and therefore this is using a computer in its ordinary capacity.  
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hurst et al., US PGPUB 2013/0311836 A1 ("Hurst") in view of Ellefson et al., US PGPUB 2007/0021966 A1 ("Ellefson").
Per claims 1, 8, and 15, which are similar in scope, Hurst teaches 
	Per claim 1, Hurst teaches a method, in par 006: "Systems, methods, apparatuses."
	Per claim 8, Hurst teaches An apparatus for cognitive device support for potentially affected devices, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: in par 006: "Systems, methods, apparatuses;"  See par 007: "Some example embodiments provide a mobile application, which may be implemented on a mobile device. The mobile application of some example embodiments provides a stand-alone application configured to diagnose and provide solutions for issues potentially affecting mobile device performance. Additionally or alternatively, the mobile application of some example embodiments is configured to work in conjunction with a mobile device support apparatus by monitoring mobile device performance and conveying monitored data to the mobile device support apparatus to facilitate remote analysis and diagnosis of any issues potentially affecting mobile device performance."
	Per claim 15, Hurst teaches A computer program product for cognitive device support for potentially affected devices, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of in par 006: " Systems, methods, apparatuses and computer program products"; par 039: "As such, the support services controller 220 may be embodied as various means, such as circuitry, hardware, a computer program product comprising computer readable program instructions stored on a computer readable medium (for example, the memory 214) and executed by a processing device (for example, the processor 212), or some combination thereof The support services controller 220 may be capable of communication with one or more of the memory 214 or communication interface 218 to access, receive, and/or send data as may be needed to perform one or more of the functionalities of the support services controller 220 as described herein."
	Then, per claims 1, 8, and 15, Hurst teaches receiving a plurality of support issues associated with a plurality of devices in par 054: "In various example embodiments, a variety of device status data may be captured through monitoring of the status of a mobile device 104. As one example, an application profile may be determined, which may include the applications installed on the mobile device 104, configuration settings for installed applications, processor and/or memory usage of installed applications, crash logs, execution and/or usage data, and/or the like."  See par 055: "As another example, information may be captured regarding hardware health, such as information regarding a health of a battery, memory device, device sensors, accelerometer, Global Positioning Service sensor, and/or other hardware that may be implemented on a mobile device 104. Information regarding hardware health may, for example, include hardware test results that may provide information indicative of hardware health."  That a plurality of devices is taught by Hurst is shown in par 026:  "provide mobile device support services to one or more mobile devices 104 via the network 106 in accordance with one or more example embodiments disclosed herein."  See also Fig 1 where Item 104 is shown three times, for a representative three devices, teaching a plurality.  
	identifying, from the plurality of support issues, a plurality of correlated support issues having one or more correlated attributes; par 060: "In some example embodiments, captured device status data may be used to perform device diagnostics for a mobile device 104 in order to identify potential faults that may affect the mobile device 104. The device diagnostics may, for example, be used to determine a predicted fault that has a non-zero probability of affecting the device in the future, or a present fault which may already be affecting the device."
	identifying, from the plurality of devices and based on the one or more correlated attributes, one or more potentially affected devices associated with the plurality of correlated support issues; in par 062: "Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults. These fault profiles may be stored, for example, in a record, such as database. Thus, according to example embodiments employing such fault profiles, potential faults may be determined for a particular mobile device based at least in part on a comparison between device status data received from the mobile device and one or more fault profiles. According to a further example embodiment, potential faults may be determined for a particular mobile device based at least in part on a comparison between one or more application profiles for the mobile device and one or more fault profiles." See also par 064: "Additionally or alternatively, some example embodiments may identify applications having a demonstrated history of instability, such as may be determined through scanning system logs for errors/exceptions and/or that may be determined to frequently crash and/or require frequent restart. As still a further example, a poorly performing application may be identified based at least in part on application of a rules engine to identify applications exhibiting undesirable behavior."  A plurality of mobile devices teaches this particular limitation in par 061: "Accordingly, in some example embodiments, the support services controller 220 may be configured to aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device 104."
	identifying a resolution associated with the plurality of correlated support issues; in par 069: "The solution implementation results may include, for example, information about whether implementing a particular solution caused one or more faults to be resolved. Solution implementation results received from a plurality of mobile devices may, like the device status data, be aggregated and this aggregated data may be used in device diagnostics and/or solution determinations. Thus, one or more solutions may be determined based at least in part on the collected device status data."
	and providing the resolution to one or more entities associated with the one or more potentially affected devices in par 070: "In some instances, the solution may be automatically performed to remedy the fault. For example, identified malware may be automatically removed from the mobile device 104 in some example embodiments. Additionally or alternatively, a user may be prompted with a list of one or more identified solutions and may be asked to confirm that he or she wishes for an identified solution to be performed. For example, a mobile application operating under control of the mobile application controller 320 may prompt a user with an identified solution via the user interface 316 and provide the user with the option to implement the solution. As another example, a user may elect to implement an identified solution via a web portal interface that may be provided by the mobile device support apparatus 102 of some example embodiments."
	Hurst does not teach including issuing a database query for the resolution.
	Ellefson teaches methods and systems for generating a service request.  See abstract.
	Ellefson teaches including issuing a database query for the resolution in par 029: "The historical solution database controller 130 may query the historical solution database for repair code information, fault code information, repair instructions, types of repairs performed, the parts used to perform a repair, whether the service request was resolved over the phone or with the aid of an onsite technician and the resolution time of the service request for the previously performed service requests. The historical solution data may also include identification information such as machine identifiers, model numbers and years of manufacture. The retrieved historical data forms a subset of solution data related to the service request for the machine identified in the service request. This retrieved historical solution data is communicated to the service plan generator 140 through link 75."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the service and solution for a plurality of devices teaching of Hurst with the issuing a database query for the resolution teaching of Ellefson because Ellefson teaches that a "resolution of the problem" should be timely and Ellefson's teachings enable for quick responses to provide a resolution instead of relying a service technician.  See par 006.  This prevents customer frustration if a service technician cannot, in an onsite visit, resolve the issue.  Ellefson's teachings further, in par 007, provide resolution over the phone (remotely) when possible or whether service would have to be performed by a technician in person.  Because Ellefson's teachings improve the decision-making process and the timeliness of repairs overall, one would be motivated to modify Hurst with Ellefson to save customer time.  
	Per claims 2, 9, and 16, which are similar in scope, Hurst and Ellefson teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches receiving a verification of the resolution; and wherein identifying the resolution comprises identifying, based on the verification being received, the resolution in par 069: " According to an example embodiment, solutions may be determined based at least in part on solution implementation result information. The solution implementation results may include, for example, information about whether implementing a particular solution caused one or more faults to be resolved. Solution implementation results received from a plurality of mobile devices may, like the device status data, be aggregated and this aggregated data may be used in device diagnostics and/or solution determinations."
	Per claims 3, 10, and 17, which are similar in scope, Hurst and Ellefson teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches determining that a number of the plurality of correlated support issues satisfies a wherein identifying the one or more potentially affected devices comprises identifying, based on the number of the plurality of correlated support issues satisfying the threshold, the one or more potentially affected devices in par 093: " As discussed above, the solution implementation results may, for example, comprise information regarding whether one or more solutions were successful in resolving a given fault. Operation 1230 may comprise determining a solution for the identified fault. In some instances, the determined solution may be automatically performed. Alternatively, the determined solution may be provided for review and approval by a user before being performed. Operation 1235 may comprise determining a probability that implementing the solution will resolve one or more of the identified faults. According to some example embodiments, determining a solution (operation 1230) may involve using the probability information, such as by determining a solution with the highest probability of resolving a given fault. According to another example embodiment, the probability information may be provided to the user, such as in conjunction to providing the determined solution to the user for review and approval. This probability information may, for example, be updated as additional solution implementation results are received."
	Per claims 4, 11, and 18, which are similar in scope, Hurst and Ellefson teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches identifying the one or more correlated support issues is based on a knowledge base in par 061: "In some example embodiments, device diagnostics may be performed based on a knowledge base, such as may be stored on and/or otherwise accessible to the mobile device support apparatus 102 and/or mobile device 104. In some example embodiments, device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash, frequently encountered application-device incompatibility issues, conflicts between applications, and/or the like. Accordingly, in some example embodiments, the support services controller 220 may be configured to aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device 104. In this regard, the some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100."
	and the method further comprises: determining whether the plurality of correlated support issues are valid; in par 062: "Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults. These fault profiles may be stored, for example, in a record, such as database. Thus, according to example embodiments employing such fault profiles, potential faults may be determined for a particular mobile device based at least in part on a comparison between device status data received from the mobile device and one or more fault profiles. According to a further example embodiment, potential faults may be determined for a particular mobile device based at least in part on a comparison between one or more application profiles for the mobile device and one or more fault profiles.”
	indicating, in response to the plurality of correlated support issues being invalid, in the knowledge base, the plurality of support issues as invalid in par 068: " As still a further example, in an instance in which a fault may not be readily resolved through remote repair or user action, a suggested solution may comprise instructing the user to return the device to a sales outlet or service center for repair or replacement."
	and wherein identifying the one or more potentially affected devices is performed in response to the plurality of correlated support issues being valid in par 068: " In some example embodiments, the support services controller 220 and/or the mobile application controller 320 may be configured to determine a solution, e.g., a potential solution, for an identified fault. As will be appreciated, the determined solution may vary based upon the type of fault identified. For example, a solution may comprise removal of a malicious or incompatible application that may be affecting device performance. As another example, a solution may comprise installation of an application or application update that may patch or otherwise resolve an issue."
	Per claims 5, 12, and 19, which are similar in scope, Hurst and Ellefson teach the limitations of claims 1, 8, and 15, above.  Hurst further teaches identifying the one or more correlated support issues is based on a knowledge base,  in par 061: "In some example embodiments, device diagnostics may be performed based on a knowledge base, such as may be stored on and/or otherwise accessible to the mobile device support apparatus 102 and/or mobile device 104. In some example embodiments, device diagnostics may be performed based on device status data, fault history data, and/or other data that may be collected by the mobile device support apparatus 102 from a plurality of mobile devices. In this regard, some example embodiments identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash, frequently encountered application-device incompatibility issues, conflicts between applications, and/or the like. Accordingly, in some example embodiments, the support services controller 220 may be configured to aggregate device status data collected from a plurality of mobile devices and analyze the collected data to identify trends that may be used when performing device diagnostics on a particular mobile device 104. In this regard, the some example embodiments may provide an intelligent learning ability to enable improved diagnostics on the basis of device status data collected from and diagnostics performed on mobile devices in the system 100."
	and the method further comprises: receiving an indication of a failure of the resolution; and modifying, based on the indication of the failure of the resolution, the knowledge base. In par 093: "Operation 1225 may comprise receiving information regarding solution implementation results. As discussed above, the solution implementation results may, for example, comprise information regarding whether one or more solutions were successful in resolving a given fault"
	Per claim 6, Hurst and Ellefson teach the limitations of claim 1, above.  Hurst further teaches comprising determining a whether a severity score associated with the plurality of correlated support issues satisfies a threshold in par 079: " In some example embodiments, the portal may provide an interface for a user and/or authorized customer service representative to review applications installed on his or her device. The interface may include an indication of a threat level (e.g., low security risk, medium security risk, high security risk, or the like) of an installed application. The threat level may, for example, be determined based on known characteristics of the application, resource access permissions granted to the application, whether a developer of the application is trusted, and/or other factors. Additionally or alternatively, the portal may provide an interface for a user to designate particular applications as rejected, blacklisted, or the like to prevent designated applications from being installed on his or her device and/or to have an installed application uninstalled from his or her device. In this regard, FIG. 8 illustrates an interface with a listing of applications along with a status indicator, such as "Installed," "Blocked," "High Security Risk," "Medium Security Risk," or other status indication. For example, a "Blocked" application may comprise an application that may be blocked from a mobile device by a user or other entity. An "installed" application may comprise an application that is installed that does not pose a security risk. An application labeled as a "High/Medium/Low Security Risk" may be an installed application known or determined to present some level of security risk."
	Hurst then teaches wherein providing the resolution includes sending an update to the one or more potentially affected devices in par 075: " The portal may provide notification of outstanding issues, such as outstanding alerts regarding faults that may have been diagnosed on a user's mobile device 104. For example, in some example embodiments, a user may be notified of outstanding issues upon arrival or log-in to the portal. The portal of some example embodiments may provide recommended solutions to identified outstanding issues. In some instances, a solution may comprise instructions that a user may use to manually rectify a fault. Additionally or alternatively, in some instances, a solution may comprise a recommendation that, when selected, may automatically resolve a fault."  A selection to automatically rectify a fault teaches an update that is a resolution.   See also par 068: " As another example, a solution may comprise installation of an application or application update that may patch or otherwise resolve an issue."
	Per claims 7 and 14, which are similar in scope, Hurst and Ellefson teach the limitations of claims 1 and 8, above.  Hurst further teaches wherein identifying the one or more potentially affected devices comprises identifying the one or more potentially affected devices as having the one or more correlated attributes in par 069: "Accordingly, such fault profiles may additionally comprise statistical information, such as a probability that a particular device configuration or a particular aspect of a device configuration would give rise to one or more particular faults. These fault profiles may be stored, for example, in a record, such as database. Thus, according to example embodiments employing such fault profiles, potential faults may be determined for a particular mobile device based at least in part on a comparison between device status data received from the mobile device and one or more fault profiles. According to a further example embodiment, potential faults may be determined for a particular mobile device based at least in part on a comparison between one or more application profiles for the mobile device and one or more fault profiles."
	Per claims 13 and 20, which are similar in scope, Hurst and Ellefson teach the limitations of claims 8 and 15, above.  Hurst further teaches comprising determining a whether a severity score associated with the plurality of correlated support issues satisfies a threshold in par 079: " In some example embodiments, the portal may provide an interface for a user and/or authorized customer service representative to review applications installed on his or her device. The interface may include an indication of a threat level (e.g., low security risk, medium security risk, high security risk, or the like) of an installed application. The threat level may, for example, be determined based on known characteristics of the application, resource access permissions granted to the application, whether a developer of the application is trusted, and/or other factors. Additionally or alternatively, the portal may provide an interface for a user to designate particular applications as rejected, blacklisted, or the like to prevent designated applications from being installed on his or her device and/or to have an installed application uninstalled from his or her device. In this regard, FIG. 8 illustrates an interface with a listing of applications along with a status indicator, such as "Installed," "Blocked," "High Security Risk," "Medium Security Risk," or other status indication. For example, a "Blocked" application may comprise an application that may be blocked from a mobile device by a user or other entity. An "installed" application may comprise an application that is installed that does not pose a security risk. An application labeled as a "High/Medium/Low Security Risk" may be an installed application known or determined to present some level of security risk."
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Response to Remarks:
	Applicant argues on pages 9-10 (pages 1-2 of pdf) that "not every element and limitation of the claims can be practically performed in the human mind."  However, this is not the case, and "querying" a "database" under a broadest reasonable interpretation can be done mentally.  Alternatively, querying a database is an additional element which is using a database, which is a computing tool, in its ordinary capacity and therefore under prong 2 would not be a practical application of an abstract idea.  
	Sending an update is not a mental step but is an additional element, using a computing device and/or mobile device to send an update, which could be done via ordinary communication channels including SMS, native app, or email.  
	Therefore, the 101 rejection is maintained.
	Applicant argues on pages 10-12 that the 102 rejection cannot be applied to the amended claims.  Hurst, firstly, as shown above, does teach a plurality of mobile devices, see Fig 1 where there are three items 104, each one a mobile device.  Then, the querying element is taught by a secondary reference and combined as would be obvious to one ordinarily skilled in the art.  The sending a notification is also taught by Hurst.  Therefore, though the 102 rejection is dropped, the prior art rejection is maintained.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689